Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo US 20190306847

Regarding claims 1, 17, 19, Seo teaches receiving a synchronization signal sent by a base station, and determining a synchronization signal block corresponding to the synchronization signal (each synchronization block may include a synchronization signal and a PBCH, [0115]);
acquiring a physical broadcast channel PBCH of the synchronization signal block (each synchronization block may include a synchronization signal and a PBCH [0115]), wherein the PBCH carries time-domain information and frequency-domain RMSI CORESET indicated by the PBCH is transmitted via the same beam as the corresponding synchronization block, [0115], PBCH, monitoring set may be defined in the time-frequency domain, [0184]); and
acquiring, according to the time-domain information and the frequency-domain information corresponding to the CORESET of the RMSI, the time-frequency resource location of the CORESET of a corresponding RMSI (UE may assume that the RMSI CORESET indicated by the PBCH is transmitted via the same beam as the corresponding synchronization block, [0115], PBCH, monitoring set may be defined in the time-frequency domain, [0184]).

Regarding claims 5, 18, 23, Seo teaches configuring time-domain information and frequency-domain information for the CORESET of the RMSI; and
sending a synchronization signal to user equipment (UE), wherein a physical broadcast channel PBCH of a synchronization signal block corresponding to the synchronization signal carries the time-domain information and the frequency-domain information corresponding to the CORESET of the RMSI, for the EE to acquire, according to the time-domain information and the frequency-domain information corresponding to the CORESET of the RMSI, the time-frequency resource location of the CORESET of RMSI CORESET indicated by the PBCH is transmitted via the same beam as the corresponding synchronization block, [0115], PBCH, monitoring set may be defined in the time-frequency domain, [0184]).

Prior Art of Record

YOKOMAKURA US 20200127879 teaches receiving a synchronization signal sent by a base station, and determining a synchronization signal block corresponding to the synchronization signal (the terminal apparatus 1 can detect the time index or synchronization signal block ID of each synchronization signal block by using the TSS ([0154]).

Qian US 20200154377 teaches time domain information and frequency domain information for RMSI are configured by a base station ([0302]).

Allowable Subject Matter
Claims 2-4, 6, 7, 20-22, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476